The following opinion was filed June 21, 1937:
Wickhem, J.
(dissenting). It might very reasonably be contended that sec. 102.12, Stats., is satisfied provided an application is filed within two years even though there has been an error in designating an employer. The Workmen’s Compensation. Act was for the benefit of persons who usually *363have no knowledge of legal procedure and frequently have not benefit of legal advice. It may well be that the legislature contemplated leaving to the commission the responsibility of bringing before it the proper parties, insisting only that the workman arouse its jurisdiction within the two-year period. However, passing this point, it seems to me that where, having filed an application erroneously designating the employer, the applicant brings the correct information to the attention of the commission before the termination of the two-year period, the statute is satisfied, however informal the correction may have been. Such a conclusion seems to me to conform to the literal requirements of the section and to- be consistent with its general spirit and purpose.